An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
OF
NEVADA

so; 1.1M 79. We)

IN THE SUPREME COURT OF THE STATE OF NEVADA

JOHN STEVEN OLAUSEN,  NE. 68363
Appellant, s . 
A  Etee
THE STATE OF NEVADA,
SEP 2 5 2015

Reependent.
TRy’xCIE K ' I‘l‘éfﬁEMﬂ‘a‘ﬁl
CLERK or SLJPLREME cover

er -\
DEPUTV CiER’K

ORDER DISMZSSING APPEAL-

This appeal was initiated by the ﬁling of a pro se notice of

appeal. Second Judicial District Court, Waehoe County; Connie J.

Steinheimer, Judge.
On June 2-9, 2015, appellant filed a netice of appeal. No

appealable larder was designated in the notice of appeal. Because

appellant failed to designate an appealeble order, we

ORDER this appeal DISMISSED.

 

, nuglae

cc: Hon. Cennie J. Steinheimer, District Judge
John Steven Olausen
Attorney Generalf Carson City
Washee County District Attorney
Washee District Ceurt Clerk

$321513